Dismissed and Memorandum Opinion filed July 1, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00163-CV
____________
 
MARION H. TINDALL, Individually and d/b/a 
COTTAGE SCHOOL SYSTEM, INC., and COTTAGE SCHOOL
SYSTEM, INC., Appellants
 
V.
 
HIBBS-HALLMARK & COMPANY, Appellee
 

 
On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2006-10417
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 20, 2008.  On March 17, 2010, the
appeal of the corporate appellant, Cottage School System, Inc., was dismissed
for want of prosecution by per curiam order.  On June 21, 2010, appellee filed
an agreed motion to dismiss the appeal with prejudice because all matters in controversy
have been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed with prejudice.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.